Name: 96/367/EC: Commission Decision of 13 June 1996 concerning protection measures in relation to foot-and- mouth disease in Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  animal product;  health;  agricultural activity;  Europe;  tariff policy
 Date Published: 1996-06-19

 Avis juridique important|31996D036796/367/EC: Commission Decision of 13 June 1996 concerning protection measures in relation to foot-and- mouth disease in Albania (Text with EEA relevance) Official Journal L 145 , 19/06/1996 P. 0017 - 0018COMMISSION DECISION of 13 June 1996 concerning protection measures in relation to foot-and-mouth disease in Albania (Text with EEA relevance) (96/367/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 95/52/EC (2), and in particular Article 19 (6) thereof, Whereas an outbreak of foot-and-mouth disease has been confirmed in Albania; Whereas the occurrence of foot-and-mouth disease in Albania presents a serious threat to the herds of Member States in view of the trade in certain animal products; Whereas Commission Decision 93/242/EEC of 30 April 1993 concerning the importation into the Community of certain live animals and their products originating from certain European countries in relation to foot-and-mouth disease (3), as last amended by Decision 95/295/EC (4), provides for the prohibition of the importation of live animals, fresh meat and certain meat products of susceptible species from and through certain countries including Albania; Whereas Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (5), as last amended Commission Decision 96/340/EC (6), lays down the conditions for the importation of animal casings, hides and skins, bones and bone products, horn and horn products, hooves and hoof products, game trophies and unprocessed wool and hair; whereas these products may be imported only if treated in such a way to destroy the virus; whereas, however, certain other products may still be imported; whereas this material constitutes a risk; Whereas Commission Decision 95/340/EC (7), as last amended by Decision 96/325/EC (8), draws up a list of third countries from which Member States authorize imports of raw milk, heat-treated milk and milk-based products; whereas Albania is included in this list; whereas milk products may be imported only if treated in such a way to destroy the virus; Whereas it is necessary therefore to prohibit the importation of certain animal products from Albania, except if they have undergone specific treatments; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. In addition to the provisions of Decision 93/242/EEC, Member States shall not authorize the importation of the following products of the bovine, ovine, caprine, porcine and other biungulate species originating in the territory of Albania: - blood and blood products as described in Annex I, Chapter 7 to Directive 92/118/EEC, - raw materials for the manufacture of animal feedingstuffs and pharmaceutical or technical products as described in Annex I, Chapter 10 to Directive 92/118/EEC, - animal manure as described in Annex I, Chapter 14 to Directive 92/118/EEC. 2. The prohibition referred to in the first indent of paragraph 1 shall not apply to blood products which have undergone the treatment provided for in Annex I, Chapter 7 (3) (b) to Directive 92/118/EEC. 3. Member States shall ensure that the certificates accompanying blood products to be sent from Albania shall bear the following words: 'Blood products conforming to Commission Decision 96/367/EC concerning protection measures in relation to foot-and-mouth disease in Albania.` Article 2 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 13 June 1996. For the Commission Franz FISCHLER Member of the Commission